y




                                    MANDATE

                                Court of Appeals
                            First District of Texas
                                 NO. 01-13-00806-CV

              RODRICK DOW D/B/A RODRICK DOW P.C., Appellant

                                           V.
                            RUBY D. STEWARD, Appellee

Appeal from the County Civil Court at Law No. 4 of Harris County. (Tr. Ct. No. 977557).


TO THE COUNTY CIVIL COURT AT LAW NO. 4 OF HARRIS COUNTY,
GREETINGS:

      Before this Court, on the 13th day of January 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                     This case is an appeal from the final judgment signed by
             the trial court on August 22, 2013. After submitting the case
             on the appellate record and the arguments properly raised by
             the parties, the Court holds that the trial court’s judgment
             contains no reversible error. Accordingly, the Court affirms
             the trial court’s judgment.

                   The Court orders that the appellant, Rodrick Dow d/b/a
             Rodrick Dow P.C., pay all appellate costs.
                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered January 13, 2015.

              Panel consists of Justices Keyes, Higley, and Brown.
              Opinion delivered by Justice Keyes.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




March 27, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT